Title: To Thomas Jefferson from John Butler, 9 January 1793
From: Butler, John
To: Jefferson, Thomas



Sir
St. Christopher January 9th. 1793.

I have taken the Liberty of inclosing a Sketch of the Affairs of Martinique and Guadeloupe, as they Stood About the 20th. Ulto. Since that time a Parcell of Vagabonds who Call themselves Patriots, headed by Some Merchants, have forced Gouvernor D’Arot, to quit the Island, and he is now here. The other Islands and this, Swarm, with the old Men, Women and Children of the Most opulent Planters who have been forced away by the Rabble. Of all the Revolutions ever heared of this of France (if their Gasconades are to be attend to,) portends most towards bringing the World under their Dominion. I think it is fortunate your Republick happens to be so far away from those Alexanders!
I hope you will forgive this trouble from one who has not the Honor of Knowing you but by your fame, and your Labours for the good of Mankind and your Country. I wish you Long Life & good Health & am Sir Your Very obedient Servant

John Butler 
Barrister at Law at St. Kitts

